J-S60017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.R.S.C., A                 IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA



APPEAL OF: S.C., MOTHER
                                                      No. 1091 EDA 2015


                 Appeal from the Order Entered March 24, 2015
                In the Court of Common Pleas of Chester County
                     Orphans' Court at No(s): AD-2014-0051


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY LAZARUS, J.:                       FILED OCTOBER 14, 2015

       S.C. (Mother) appeals from the trial court’s order involuntarily

terminating her parental rights1 to her minor son, D.R.S.C (born 11/2003).

Mother’s counsel has also filed an application to withdraw pursuant to In Re:

Adoption of V.E., 611 A.2d 1267 (Pa. Super. 1992). After careful review,

we affirm and grant counsel’s petition to withdraw.

       Chester County Department of Children, Youth and Families (CYF)

removed D.R.S.C. from Mother and Father’s2 care for two relevant periods,
____________________________________________


1
  We review a trial court’s decision to involuntarily terminate parental rights
for an abuse of discretion or error of law. In re A.R., 837 A.2d 560, 563
(Pa. Super. 2003). Our scope of review is limited to determining whether
the trial court’s order is supported by competent evidence. Id. Therefore,
even where the facts could support an opposite result, as is often the case in
termination cases, an appellate court must resist the urge to second guess
the trial court and impose its own credibility determinations and judgment.
In re Adoption of Atencio, 650 A.2d 1064, 1066 (Pa. 1994).
2
   Father’s parental rights to D.R.S.C. have also          been   involuntarily
terminated. However, he is not a party to this appeal.
J-S60017-15



November 2010-August 2011 and April 20133-present.4 D.R.S.C.’s removal

was a result of unsafe housing conditions and poor parental judgment.

Specifically, Mother has a history of mental health problems, including

emotional instability, and had been the victim of domestic violence at the

hands of Father.       CYF provided Mother numerous services to address the

concerns that led to D.R.S.C.’s placement, including in-home services, family

preservation and intervention services, housing assistance, life skill services,

counseling, and family group decision making courses.

        While Mother did attend all supervised visits with D.R.S.C., she made

minimal to no progress toward her initial goal of reunification and, as a

result, CYF filed its petition to terminate her parental rights on July 10,

2014.    After two days of termination hearings held on February 12, 2015

and March 17, 2015, the trial court involuntarily terminated Mother’s

parental rights to D.R.S.C. pursuant to 23 Pa.C.S. §§ 2511(a)(1), (2), (5),

(8), and (b). Specifically, the court determined that: (1) Mother had made

minimal progress toward alleviating the circumstances that led to D.R.S.C.’s

____________________________________________


3
  Removal from the home was precipitated by Mother being evicted and
having to live in her truck, as well as D.R.S.C. not being properly cared for.
N.T. Termination Hearing, 2/12/15, at 22-23, 51.
4
  CYF has been involved with Mother and Father and their other children,
T.F.C., III (age 17), and C.C (age 15), continuously since November 2009 –
years before D.R.S.C. was even born. Father’s history of substance abuse,
domestic violence and poor judgment combined with Mother’s history of
mental instability and inadequate parenting caused CYF to place T.F.C., III,
and C.C. in foster care.


                                           -2-
J-S60017-15



placement; and (2) termination would best serve the needs and welfare of

D.R.S.C.   Although the court recognized that Mother and D.R.S.C. have a

bond, testimony revealed that the bond was unhealthy and that the damage

of leaving the bond intact would cause more harm to D.R.S.C. than if the

bond were severed. N.T. Termination Hearing, 2/12/15, at 66. Finally, and

most impactful on the court, was Mother’s “continuing lack of insight after all

this time . . . as to why her parental rights should be terminated.”        Trial

Court Opinion, 3/23/15, at 8.

      This timely appeal follows, in which counsel seeks to withdraw from

representation. In V.E., supra, our Court held:

      Counsel appointed to represent an indigent parent on a first
      appeal from a decree involuntarily terminating his or her
      parental rights, may, after a conscientious and thorough review
      of the record, petition the court for leave to withdraw
      representation if he or she can find no issues of arguable merit
      on which to base the appeal. Given the less stringent standard
      of proof required and the quasi-adversarial nature of a
      termination proceeding in which a parent is not guaranteed the
      same procedural and evidentiary rights as a criminal defendant,
      appointed counsel seeking to withdraw representation must
      submit an advocate's brief.

611 A.2d at 1275. In In re Adoption of V.G., 751 A.2d 1174 (Pa. Super.

2000), our court reiterated the requirements counsel must satisfy before

being permitted to withdraw in termination appeals: (1) petition the court

for leave to withdraw stating that after making a conscientious examination

of the record and interviewing the defendant, counsel has determined the

appeal would be frivolous, (2) file a brief referring to any issues in the record

of arguable merit; and (3) furnish a copy of the brief to defendant and

                                      -3-
J-S60017-15



advise him of his right to retain new counsel or raise any additional points he

deems worthy of this Court’s review. Id. at 1176.

       Instantly, counsel has complied with the three prongs outlined in V.G.

While counsel’s brief is somewhat sparse in argument and case law,5 it does

reference issues6 of arguable merit.             Therefore, we find it substantially

complies with the withdrawal requirements.            Commonwealth v. Wrecks,

934 A.2d 1287 (Pa. Super. 2007) (substantial compliance is sufficient to

satisfy withdrawal on appeal).

       Moreover, based on our own independent review of the record,

including the notes of testimony from the termination hearings, relevant

case law and the trial court opinion, we agree with counsel’s assessment

that any appeal would be frivolous. We rely upon the decision authored by

the Honorable Mark L. Tunnell to affirm the order terminating Mother’s

parental rights to D.R.S.C. under sections 2511(a) and (b) and advise the


____________________________________________


5
  We recognize that counsel’s brief is an advocate’s brief, as opposed to
counsel’s brief in V.G., which our court deemed “wholly inadequate” as it
resembled a “no-merit” letter. 751 A.2d at 1177. Notably, however, our
Court in V.G. did not remand for counsel to file a proper advocate’s brief
where “our independent review of the record indicate[d] that, in fact,
appellant ha[d] no issues of arguable merit on which she c[ould] base an
appeal.” Id.
6
  Specifically, those arguably meritorious issues include the demonstrated
bond between Mother and D.R.S.C. and the lack of a formal bonding
assessment as it relates to a section 2511(b) analysis and Mother having
obtained appropriate housing and maintained stable employment, in addition
to several other completed services, in compliance with CYF’s service plan.


                                           -4-
J-S60017-15



parties to attach a copy of Judge Tunnell’s decision in the event of further

proceedings in the matter.

     Order affirmed. Counsel’s petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2015




                                   -5-
    I
        /\
(                                                                                         Circulated 10/05/2015 01:30 PM




                                                                                                             c
                  IN THE COURT OF COMMON PLEAS, CHESTER COUNTY, PENNSYLVANIA
                                     ORPHANS' COURT DIVISION

                                                     IN RE: D.R.S.C.

                                                 FILE NO. AD-I 4-005 I


                                                    FINAL DECREE


                    AND NOW, to wit, th.is 23rd day of March, 2015, upon consideration of the Petition

             and hearing had thereon,

                    The court finds that Stephanie Corum, by conduct continuing for a period of at least           \


             six (6) months, has evidenced a settled purpose of relinquishing parental claim to the child, or

             has refused or failed to perform parental duties pursuant to 23 Pa. C.S.A. §251 l(a)(l); and

                    The court further finds that the repeated and continued incapacity, neglect or refusal of

             the said Stephanie Corum has caused the said minor child to be without essential parental

             care, control or subsistence necessary for the child's physical and mental well-being and the

             conditions and causes of the incapacity, neglect or refusal cannot or will not be remedied by the

             said parent pursuantto 23 Pa. C.S.A. §2511 (a)(2); and

                    The court further finds that the child has been removed from the care of the parent by

             the court or under a voluntary agreement with an agency for a period of at least six (6) months,

             the conditions which led to the removal or placement of the child continue to exist, and the

             parent cannot or will not remedy those conditions within a reasonable period of time. The

             services or assistance reasonably available to the parent are not likely to remedy the conditions

             which led to the removal or placement of the child within a reasonable period of time and
                                                                              Circulated 10/05/2015 01:30 PM




termination of the parental rights would best serve the needs and welfare of the child pursuant

to 23 Pa. C.S.A. §251 l(a)(S); and

       The court further finds that the child has been removed from the care of the parent by a

court or under a voluntary agreement with an agency, twelve months or more have lapsed from
                                                 /
the date of removal or placement, the conditions which led to the removal or placement of the

child continue to exist and termination of parental rights would best serve the needs and

welfare of the child pursuant to 23 Pa. C.S.A. §25 l l(a)(8).

       IT IS .ORDERED,       ADJUDGED and DECREED that the Petition of Chester County

Department of Children, Youth and Families for the termination of parental rights of Stephanie

Corum, the natural mother of D.R.S.C., is granted, and that all parental rights and duties of

Stephanie Corum in respect to D.R.S.C.       is hereby awarded to Chester County Department of

Children, Youth and Families which is hereby authorized to give consent to the adoption of

said child and adoption of said child may be decreed without further consent of or notice to the

aforesaid parent. Further, pending finalization of adoption, the Chester County Department of

Children, Youth and Families shall stand in loco parent is to the child and in such capacity shall

have the authority, inter alia, to consent to major medical, psychiatric and surgical treatment,

make educational decisions· and to exercise such other authority concerning the child as a

natural parent could exercise.


                                               BY THE COURT:
                                                                                           r-....;,
                                                                                                          c
                                                                                                          r:
                                                                                           ~           om
                                                                                           ~          :i:7.}
                                                                                                      rn-.:,·
                                                                                          :Jt         o» ~-'
                                                                                          ::;,.,      --t j
          CERTIFIED                                                                       :-.J:J
                                                                                          N
                                                                                                      Pl"oi
                                                                                                      ;:,JoT!
            From the 'Record ·
              . ' .                                                                       e.o         o ::ur:.:
                                                                                                      O~fl1
                                                                                                      C-.J .. ,·
                                               Mark L. Tunnell,                      J.   .._
                                                                                          -0
                                                                                          ......      z);· .,
                                                                                                      --{2.'
                                                                                          (-:"?       :<                                                                     Circulated 10/05/2015 01:30 PM




       fN THE COURT OF COMMON PLEAS, CHESTER COUNTY, PENNSYLVANIA
                          ORPHANS' COURT DIVISION

                                           IN RE: D.R.S.C.

                                       FILE NO. AD-14-0051



                                             DECISION

        D.R.S.C. was adjudicated dependent in Juvenile Dependency Court in April 2013 and

has been in foster care for the nearly two (2) years since then. Chester County Department of

Children, Youth and Families ("~YF") has worked intensively with his parents, but at a recent

review hearing CYF sought and was granted a goal change from reunification to a new

permanent living arrangement.

        On July 10, 2014, CYF started this case, filing petitions to terminate the parental rights

of D.R.S.C.'s mother and father. The parents contested these proceedings, asserting that CYF

had not met its burden of proof. Alternatively, they offered evidence of a strong bond between

D.R.S.C .. and his mother and, to some extent, his father, and argued that it would not be in the

child's best interests to terminate. parental rights.

        What the Supreme Court calls "the clock of childhood" is ticking.

        The court will terminate the parental rights of both parents, based on the following:

                                        FINDINGS OF FACT


        I.      D.R.S.C. is a male minor child, born November 7, 2003; he is eleven (11) years

old.

        2.      D.R.S.C. 's parents are S.D.C. ("Mother") and T.F.C., Jr. ("Father").
                                                                     Circulated 10/05/2015 01:30 PM




        3.     D.R.S.C. has two siblings, T.F.C., III (age 17) and C.C. (age 15).

        4.     Although CYF has been involved with this family since 1999, D.R.S.C. has

been in foster care through CYF for two blocks of time; from November 22, 2010, to August

18, 2011, and from April 11, 2013, to the present.

        5.     D.R.S.C.'s two siblings are also in CYF foster care, although the dates of their

placements do not exactly correspond to D.R.S.C.'s    dates of placement.

        6.     Mother has a history of mental health problems, including emotional instability

and issues with domestic violence, inadequate parenting, household management and housing.

        7.     Father has a history of substance abuse, unemployment,          domestic violence,

criminal violations, poor judgment and housing issues.

        8.     These problems caused D.R.S.C.        and his two brothers to be placed in CYF

foster care, most recently in April 2013.

        9.     For years CYF has provided Mother and Father with numerous services to

address the issues that led to D.R.S.C.'s placement in foster care, including but not limited to,

in-home services, family preservation services, family intervention services, life skills services,

individual counseling, family group decision making, housing assistance, and family finding

services, as well as regular contact with caseworkers from CYF and affiliated contract service

providers.

        I 0.   Despite these services, Mother and Father have made minimal progress towards

alleviating the circumstances which necessitated the child's placement.

        11.    D.R.S.C.    has been adjudicated dependent        in proceedings     m the Juvenile

Dependency Court at #CP-15-51-2010.


                                                 2
                                                                     Circulated 10/05/2015 01:30 PM




        12.    What Mother and Father needed to do to regain custody of D.R.S.C. was spelled

out and explained to Mother and Father by CYF caseworkers through, inter alia, periodic

family services plans, as well as through the various hearings and orders of the Juvenile

Dependency Court. See (Ex: CYF"2.)

        13.    The Juvenile Court determined that Mother and Father have made "no" or

"minimal" progress toward the initial goal of reunification with D.R.S.C. (Id)

        14.    In 2014, Mother appealed an order of the Juvenile Court to the Superior Court

(since discontinued by Mother). In_ an opinion pursuant to Pa.R.A.P. 1925(a), dated June 16,

2014, the Honorable Anne Marie Wheatcraft, Juvenile Court judge, found that:

               Mother has no insight as to how her behavior affects her children
               even after years of intensive services and weekly therapy. Mother
               avers she has made progress toward alleviating the conditions that
               first necessitated placement but even though she has consistently
               engaged in long-term weekly therapy and recovery programs there
               has been no improvement in her toxic behavior that causes
               emotional and psychological harm to her children.

(Ex. Child"! (Opinion of 6/16/14 at pp. 6-7}.)

        15.    Two caseworkers from CYF gave evidence in this case that neither parent made

any real progress toward alleviating the conditions which led to D.R.S.C. 's placement in foster

care.

        16.    Father was arrested on or about October 20, 2014, for driving under the

influence. He pled guilty on January 13, 2015, to at least his second driving under the

influence charge and is awaiting sentencing. (Ex. CYF-1 (Docket No. 3604-2014).)

        17.   There is a bond between D.R.S.C. and both Mother and Father; however, it is

not a healthy bond.


                                                 3
                                                                         Circulated 10/05/2015 01:30 PM




       18.     Severing the bonds between D.R.S.C.         and his parents through termination of

parental rights will do less harm to D.R.S.C. than maintaining them.

       19.     D.R.S.C. has thrived in his foster home, and his earlier aggression and acting out

have been ameliorated.

       20.     D.R.S.C.   is an adoptable child.

       21.     His court appointed       counsel adopts the proposed        Findings      of Fact and

Conclusions of Law filed by CYF.

                                          DISCUSSION


       The grounds for involuntary termination of parental rights are set forth in the Adoption

Act, 23 Pa. C.S.A. §2101, et seq. CYF seeks termination based on the following:

               Section 251.1.   Grounds for involuntary termination

               (a) General Rule - The rights of a parent in regard to a child may
               be terminated after a petition filed on any of the following
               grounds:

               ( l)    The parent by conduct continuing for a period of at least six
               months immediately preceding the filing of the petition either has
               evidence a settled purpose of relinquishing parental claim to a
               child or has refused or failed to perform parental duties.

               (2)     The repeated and continued        incapacity, abuse, neglect or
               refusal of the parent has caused the       child to be without essential
               parental care, control or subsistence     necessary for his physical or
               mental well-being and the conditions       and causes of the incapacity,
               abuse, neglect or refusal cannot or       will not be remedied by the
               parent.


                                                   ***
               (5)    The child has been removed from the care of the parent by
               the court or. under . a voluntary agreement with an agency for a

                                                   4
                                                                       Circulated 10/05/2015 01:30 PM




                period of at least six months, the conditions which led to the
                removal or placement of the child continue to exist, the parent
                cannot or will not remedy those conditions within a reasonable
                period of time, the services or assistance reasonably available to
                the parent are not likely to remedy the conditions which led to the
                removal or placement of the child within a reasonable period of
                time· and termination of the parental rights would best serve the
                needs and welfare of the child.

                                                ***
                (8)     The child has been removed from the care of the parent by
                the court or under a voluntary agreement with an agency, 12
                months or more have elapsed from the date of· removal or
                placement, the conditions which led to the removal or placement of
                the child continue to exist and termination of parental rights would
                best serve the needs and welfare of the child.

The Pennsylvania Supreme Court has stated that there is no simple or easy definition of

"parental duties».   Parental duty is best understood in relation to the needs of a child. A child

needs love, protection, guidance and support.. The parental obligation is a positive duty which

requires affirmative performance.    In re Bums, 474 Pa. 615, 379 A.2d 535 (1977). A parent

must exert himself or herself to take and maintain a place of importance in the child's life. Id.

       Parental rights may not be terminated in the absence of evidence which is clear and

convincing. Even when it is established that a parent has failed to perform parental duties for a

period in excess of six (6) months, such a finding does not in and of itself support an order

terminating parental rights. Instead, the court must then examine the individual circumstances

and any explanation offered by the parents to determine if that evidence, in light of the totality

of the circumstances, clearly warrants permitting the involuntary termination of said parents'

parental rights. A court in terminating the rights of a parent shall give primary consideration to

the needs and welfare of the child. 23 Pa. C.S. §2511 (b ). Judicial inquiry is thus to be centered


                                                 5
                                                                        Circulated 10/05/2015 01:30 PM




on the best interests of the child rather than the fault of the parent. In re Adoption of J.J, 511

Pa. 590, 515 A.2d 883 (1986).

       In summary, in Pennsylvania when involuntary termination is sought the court first
                                                                    '
determines if the statutory requirements in §251 l(a) have been satisfied. If they have, the court

assesses any explanation or extenuating circumstances made by the parent.           Next, the court

evaluates ay post-abandonment     contact between the parent and child, and lastly and most

importantly the court assesses the effect of termination on the needs and welfare of the child. In

re Adoption of Hamilton, 379 Pa. Super. 274, 549 A.2d 1291 (1988).

       Caseworkers familiar with D.R.S.C. and his family testified about the long and rather

sordid behaviors of Mother and Father that brought them into contact with CYF going back to

1999, four (4) years before D.R.S.C. was even born.

       Those behaviors ebbed and flowed. The court listened to testimony about the parents'

issues, and the negative impact they had on D.R.S.C.       The· testimony of the caseworkers is

amply supported by the orders in the dependency proceedings.       Judge Wheatcraft summed up

succinctly as foJlows:

               This family has been involved with CYF continuously since
               November 2009 and had previously received CYF services and
               then had been closed. The current case was initially opened in
               2009 due to reports of Timothy Corum, Sr. ("Father") being
               intoxicated, threatening suicide, and choking Mother in presence of
               the children. Extensive in-home services were provided to the
               family but the children continued to be in an unsafe environment
               and were placed in foster care in November 2010. CYF worked
               with the family intensively and reunification occurred in August
               2011. In April 2013 the children were taken from the home again
               due to issues -of on-going violence in the home, Father's continued
               alcoholism, Mother's lack of housing, and her inability to keep the
               children safe.


                                                6
                                                                          Circulated 10/05/2015 01:30 PM




                                                             .·,.:




                                                         ***
                 In this matter, CYF petitioned to change the goal from reunification with Mother
                 to another planned permanent living arrangement as none of the other
                 permanency options are currently feasible for these children. We agreed a
                 change in goal. 'Yas appropriate and the petition was granted. Of course that
                 change is not made lightly, but the long and intensive history of this case makes
                 it appropriate.

(Ex. Child-1 (Opinion of 6/16/14 at pp. 6- 7).)

          Mother and Father counter by pointing out the items that they did manage to ·

accomplish, and then for those reasons urge the court that CYF has not proven its case against

them.

          For example,   Mother and Father attended          all visits   with D.R.S.C.     -and   acted

"appropriately" with him. In recent months, Father has attended AA meetings and is working

with his sponsors.   Both sponsors testified in court about the marked improvement in Father's

behavior and his commitment to recovery.          On the other hand, he was arrested for DUI after

these proceedings had begun, has pleaded guilty and is awaiting sentencing.           While the court

understands that recovering alcoholics do "slip", this· conduct belies the Father's current

arguments.

          Mother points out the numerous ways in which she feels she has been compliant with

service plans.    Unfortunately, no measurable progress towards reunification could be seen.

Towards the end of her testimony in court, Mother stated that she "doesn't know why her

children are still in placement", that she has "lost everything", and that she doesn't know why

her behavior has been as "impactful" on her children as described in various dependency

orders.



                                                    7
                                                                           Circulated 10/05/2015 01:30 PM




            The court was amazed. Mother's continuing lack of insight after all this time is a chief

 factor in the court's mind as to why her parental rights should be terminated.

            Although not contained in the packet of dependency orders presented to the court and

 admitted as Ex. CYF~2, this court has taken judicial notice of the most recent Permanency

 Review Order dated February 5, 2015 concerning D.R.S.C.            Judge Wheatcraft found that there

 was "minimal compliance" b)' the Mother and Father with regard to a permanency plan and "no

 progress" by Mother and Father «towards alleviating           the circumstances which necessitated

 D.R.S.C.'s original placement."

            D.R.S.C.    has an emotional bond with Mother. He is worried about her, even "scared"

 for her.    The court was asked to watch a videotape of D.R.S.C.      made over a year ago wherein

 he cries that he misses her. Frankly, the court faults the Mother for the derelictions    that put her

 son in this pathetic and unhealthy position.

            D.R.~.C.    does not want to be adopted. He seems happy and ·healthy in his foster home.

            Where an agency is petitioning for termination of parental rights it is not necessary for

 the agency to demonstrate a pending adoption nor that a person with a present intention to

· adopt exists. 23 Pa. C.S.A. §25 l 2(b ).

            Perpetuating    the birth parents' involvement despite their inability to care for a child

 could in fact foreclose any hope for adoption. In the Matter ofTD.,.949 A.2d 910, (Pa. Super.

 2008). The parents argue here as they did in Juvenile Court that D.R.S.C. maintains a bond

 with mother.          They urge that the court should consider this pursuant to §2511 (b) of the

 Adoption Act which requires courts to give primary consideration              to the developmental,

 physical and emotional needs and welfare of the child when considering a termination petition.


                                                      8
                                                                         Circulated 10/05/2015 01:30 PM




The statute does not provide any guidance as to how the court is supposed to evaluate those

considerations, nor does it mention the word "bond."       ·

        The court is concerned that keeping a child unavailable for adoption or another

permanent living arrangement on account of an unhealthy or even pathological bond with an

abusive or neglectful parent most certainly does not serve the needs and welfare of the child.

Where the mother's abusive or neglectful parenting has created a pathological bond in the

child, she should not be heard to say that the bond should be preserved lest further harm result

to the child. The Supreme Court in In Re T.S.Atf., 620 Pa. 602, 71 A.3d 251 (2013), grappled

with theseproblems,        It cited with approval a Superior Court decision in In Re: K.K.R.-S., 958

A.2d 529, 535 (Pa. Super. 2008), recognizing that the mere existence of a bond of a child to a

parent will not necessarily result in the denial of a termination petition.   In the Superior Court

decision, Judge Tamilia observed that it was "an immutable psychological truth" that even the

most abused of children "will often harbor some positive emotion towards the abusive parent."

The failure to correct parenting and behavioral disorders which are harming the children

cannot, he said, be misconstrued as "bonding." Id at 535.

        Ultimately, the court must weigh the injury of breaking a child's bond to a biological

parent against the damage that the bond may cause if the bond is left intact. The Supreme

Court went on to observe in T.S.M that:

                In weighing the difficult factors discussed above, courts must keep
                the ticking clock of childhood ever in mind. Children are young
                for a scant number of years, and we have an obligation        to
                                                                          see to
                their healthy development quickly.

T.S.Atf. 620 Pa. at 631.



                                                   9
                                                                         Circulated 10/05/2015 01:30 PM




        In T.S.M, the Supreme Court reversed the decision         of the trial court that denied the

petition for termination because such denial "merely prolonged and, indeed, exacerbated the

harm suffered by the children." Id. at 633.     The Supreme Court concluded "without hesitation

that it best serves their needs and welfare to sever their bond with Mother permanently in order

to permit them to be placed forthwith into healthy, permanent homes." Id. at 634.          This court

believes no Jess is true at bar.

                                    CONCLUSIONS OF LA \1\1


        1.       CYF filed Petitions to Terminate Parental Rights as to Mother and Father on

July 10, 2014.

        2.       Mother and Father were served with the Petitions by constable on August 14,

2014.

        3.       Both parents were represented by counsel throughout this matter.

        4.       This Court has jurisdicti_on in this matter and venue is proper.

        5.       Both parents have failed to perform parental duties relative to D.R.S.C. for more

than six (6) months immediately preceding the filing of the Petitions in this matter.              23

Pa.C.S.A. §2511 (a)(l ).

        6.       Both parents have repeatedly and continually demonstrated an incapacity to

parent D.R.S.C.     and, therefore, the child is without essential parental care, control or

subsistence necessary for his physical or mental well-being, and the conditions and causes of

that incapacity cannot or will not be remedied by the parents. 23 Pa.C.S.A. §2511 (a)(2):

        7.       D.R.S.C. has been removed from the care of Mother and Father by the Juvenile

Court for a period in excess of six (6) months, the conditions which led to the removal or


                                                  10
.   '                                                                           Circulated 10/05/2015 01:30 PM




        placement of the child continue to exist, the parents cannot or will not remedy those conditions

        within a reasonable period of time, the services and assistance provided to the parents have not

        remedied and will not remedy within a reasonable time the conditions which led to the removal

        and placement of D.R.S.C.      for twenty-three consecutive months, and termination of parental

        rights best serves the needs and welfare of D.R.S.C.   23 Pa.C.S.A. §251 l(a)(5).

               8.      D.R.S.C. has been removed from the care of Mother and Father by the Juvenile

        Court, more than twelve (12) months have passed since removal, the conditions which led to

        the removal and placement ofD.R.S.C. continue to exist and termination of parental rights best

        serves the needs and.welfare of D.R.S.C.   23 Pa.C.S.A. §251 l(a)(8).

               9.      The developmental, physical and emotional needs and welfare of D.R.S.C. will

        be best served by termination of parental rights. 23 Pa.C.S.A.   §2511 (b).

                10.    CYF has met its burden of clear and convincing evidence relative to 23

        Pa.C.S.A. §251 l(a) and (b).

                11.    Termination of parental rights and, therefore, freeing D.R.S.C.      for adoption or

        other permanent living arrangement are appropriate in the circumstances of this case.

               An appropriate order follows.

                                                      BY THE COURT:




                                                                                                                c»
        Date: March 23, 2015
                                                      Mark L. Tunnell,                        J.   -
                                                                                                   c.n
                                                                                                   31:
                                                                                                          C;r,1
                                                                                                                r:
                                                                                                          :r.·::o
                                                                                                          r11;.:r,
                                                                                                   ~~     ~~C>
                                                                                                   :::0   rn "'i'I
                                                                                                   r-o    ::.0 (.;.}   'J
                                                                                                          c,::>,- -
                                                                                                   w
                                                                                                          o~
                                                                                                          ("""" .......
                                                                                                                        I
                                                                                                   "U
                                                                                                   ~
                                                                                                   ~~  ... z~
                                                                                                          -1::i.
                                                                                                          ~O
                                                                                                               c:;;
                                                                                                               zo
                                                                                                                -1